Title: To Benjamin Franklin from the Comte de La Merville, 2 September 1777
From: Merville, ——, comte de la
To: Franklin, Benjamin


Monsieur
A st germain en Laye le 2 7bre 1777
Votre probité et votre Reputation me Repondent de votre honneteté sur un procedé qui ne peut vous appartenir. Le nommé le noir qui est encore a mon service me demande son congé disant que vous l’avés arreté a 200 l.t. de gages et d’autres proffits. Comme il a ma livrée sur le corps il ne peut estre en monsieur frankelin de prendre a son service un valet encore en condition. Ainsy j’espere qu’il voudra bien ne pas prendre ce Domestique. D’ailleurs ce n’est pas un sujet assés actif pour estre si recherché. J’en aurai la plus grande obligation a monsieur frankelin pour l’exemple de ces sortes de procedés dont les Domestiques n’abusent que trop dans nos maisons. J’ai l’honneur d’estre avec une bien parfaitte consideration Monsieur votre tres humble et tres obeissant serviteur.
Le COMTE DE La Merville colonelet chr. de St Louis.
 
Notation: Letter from Comt Lamaville, concerning Le Noir a Servant. A St. Germain 2. 7bre 1777
